       Case 1:20-cv-00022-SPB-RAL Document 6 Filed 05/29/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARQUICE EVANS,                                )
                        Plaintiff,             )
                                               )       C.A. No. 20-22 Erie
                                               )
                v.                             )       District Judge Susan Paradise Baxter
                                               )       Magistrate Judge Richard A. Lanzillo
RICHARD LORAH, et al.,                         )
                Defendants.                    )




                                     MEMORANDUM ORDER


       This action was commenced by Plaintiff’s filing of a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 against the following Defendants: Police Captain Richard Lorah,

Police Detective Sean Bogart, former Magisterial District Judge Tom Robie, Chief Public

Defender Patricia Kennedy, court-appointed defense attorneys Bruce Sandmeyer and Emily

Merski, District Attorney Jack Daneri, former District Attorney Erin Connelly, and Erie County

Judges John Trucilla and Jamie Mead. This matter was referred to United States Magistrate

Judge Richard A. Lanzillo for report and recommendation in accordance with the Magistrates

Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates.

       On May 11, 2020, Magistrate Judge Lanzillo issued a report and recommendation

(“R&R”) recommending that this action be dismissed as legally frivolous and/or for failure to

state a claim in accordance with 28 U.S.C. § 1915(e). [ECF No. 5]. On the same date, this matter

was assigned to the undersigned as presiding judge. Objections to the R&R were due from

Plaintiff by May 28, 2020; however, Plaintiff has failed to file any objections.

       After de novo review of the complaint, together with the report and recommendation, the
       Case 1:20-cv-00022-SPB-RAL Document 6 Filed 05/29/20 Page 2 of 2




following order is entered:

         AND NOW, this 29th day of May, 2020;

         IT IS HEREBY ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued May 11, 2020 [ECF No. 5], is adopted as the opinion of the Court, and this case

is DISMISSED as frivolous pursuant to 28 U.S.C. § 1915(e). Such dismissal is without prejudice

to the extent that (1) Plaintiff is not precluded from challenging his conviction in a timely-filed

habeas corpus petition after his state PCRA proceedings have terminated, and (2) Plaintiff may

file a renewed civil rights action seeking damages for malicious prosecution or abuse of process if

his criminal conviction is later overturned. All other claims are dismissed with prejudice.

         The Clerk is directed to mark this case CLOSED.



                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


cc:      Richard A. Lanzillo
         U.S. Magistrate Judge

         all parties of record
